
	

115 S3721 IS: To amend title 11, United States Code, with respect to the definition of the term “family farmer”.
U.S. Senate
2018-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3721
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2018
			Mr. Grassley (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11, United States Code, with respect to the definition of the term family farmer.
	
	
		1.Definition of family farmer
 Section 101(18) of title 11, United States Code, is amended by striking $3,237,000 each place that term appears and inserting $10,000,000.
		
